Citation Nr: 1617849	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  03-36 875	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to October 11, 2011 for recurrent dislocation of the right shoulder, status postoperative reconstruction/Bankart repair with degenerative joint disease with scar (right shoulder disability).

2. Entitlement to a rating in excess of 20 percent from October 11, 2011 for right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2000 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois granting the Veteran service connection for his right shoulder disability and assigning a noncompensable initial rating.  The RO later assigned the Veteran a 10 percent rating for his right shoulder limitation of motion in February 2009.  

The Board notes that the record on appeal indicates that the Veteran has relocated to Florida (see, e.g., August 2015 correspondence) and has requested that this file be relocated to the VARO in St. Petersburg, Florida.  

A November 2012 Board decision granted the Veteran a 20 percent rating for his right shoulder limitation of motion beginning October 11, 2011, but denied a rating in excess of 10 percent prior to October 11, 2011.  

The Veteran subsequently appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  While this appeal was pending before the Court, in conjunction with the Veteran's attorney, the VA Office of General Counsel filed a Joint Motion for Remand (Joint Motion).  This Joint Motion petitioned the Court to vacate the portion of the November 2012 Board decision that denied a rating in excess of 10 percent prior to October 11, 2011, and a rating in excess of 20 percent from October 11, 2011, while leaving the Board's grant of a 20 percent rating from October 11, 2011 intact.  This Joint Motion was granted by the Court in May 2013, and these claims were remanded to the Board for action consistent with the Joint Motion, which explained that the VA examinations provided to the Veteran were inadequate, and that the Board decision did not properly consider whether the rating criteria was appropriate in light of the Veteran's genetic Ehlers Danlos syndrome, which causes joint hypermobility.

Accordingly, the Board remanded this case in September 2013 for additional development consistent with the Court's directives.  The case was subsequently remanded twice more, once in May 2014, and again in February 2015 for additional development.  That development has now been completed, and the claim returned to Board for adjudication.

The Board notes that subsequent to the February 2015 Board remand, the AOJ issued a November 2015 decision assigning the Veteran a separate 20 percent rating effective July 14, 2014 (based on the date of the examination that definitively diagnosed the condition rendering it factually ascertainable), for right humerus impairment related to his right shoulder limitation of motion, pursuant to the criteria of Diagnostic Code 5202, which assigns compensation ratings on the basis of recurrent dislocation and related guarding of the shoulder. 38 C.F.R. § 4.71(a).  The Veteran has not appealed this determination with respect to either the rating or the effective date, and the Board will only discuss this matter further as it peripherally relates to the issue on appeal.  

The Veteran testified at a video conference hearing before the undersigned
Veterans Law Judge in April 2005.  A copy of the transcript from that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

An increased rating for Veteran's right shoulder disability will be discussed below in the Reasons and Basis for Findings and Conclusions as follows: (1) an outline of VA's duties to notify and assist the Veteran in adjudication of his claim; (2) an explanation of generally applicable evidentiary rules; and (3) a description of laws and regulations applicable to claims for increased ratings, and their application to this Veteran's right shoulder disability.


FINDINGS OF FACT

1. Prior to October 11, 2011, the Veteran's right shoulder limitation of motion was manifested by at worst 112 degrees of flexion, and 180 degrees of abduction, with objective evidence of pain on motion at 100 degrees flexion and 90 degrees abduction, and functional limitation on throwing and reaching overhead, at 90 degrees.  


2. After October 11, 2011, at worst, the Veteran's right shoulder limitation of motion was manifested by 110 degrees of flexion, with pain at 100 degrees, and 116 degrees of abduction with pain at 90 degrees, accompanied by weakened movement following repetition, increased pain, tenderness, and functional limitation on lifting or overhead use, at 90 degrees.  


CONCLUSIONS OF LAW

1. For the appeal period prior to October 11, 2011, the criteria for a 20 percent rating for the Veteran's right shoulder limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5201, 5010 (2015).

2. For the appeal period from October 11, 2011 the criteria for an initial rating in excess of 20 percent for a right shoulder limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5201, 5010 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice must also identify evidence the VA will seek to provide for the Veteran, as well as any additional evidence the claimant is expected to provide to VA.  Id. 

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  Prior to initial adjudication, a June 2002 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his right shoulder disability.  Because this appeal arises from disagreement with an initial evaluation following the grant of service connection and the claim has therefore been substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist, by procuring, or assisting a claimant in procuring, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and VA treatment records have been obtained.  Additionally, all private treatment records for which the Veteran authorized VA to obtain on his behalf, were obtained, including all additional recent VA treatment records, VA vocational rehabilitation folder, and private treatments records the AOJ was directed to request in the September 2013, May 2014, and February 2015 Board remand directives.  Accordingly, the AOJ has substantially complied with the Board's past remand directives that pertain to the collection of records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

It should be noted that in addition to assessing these VA examinations for adequacy, the Board must also determine whether the AOJ has substantially complied with the remand directives contained in past remand decisions.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. 268.  The September 2013, May 2014, and February 2015 remand decisions all contain remand directives regarding VA examinations.

As explained above, a portion of a November 2012 Board decision denying a rating in excess of 10 percent prior to October 11, 2011, and denying a rating in excess of 20 percent after October 11, 2011 was remanded back to the Board on the basis that the January 2010 examinations and October 2011 examinations, on which that decision had relied, were inadequate because they failed to sufficiently address the Veteran's pain and functional loss.  As such, the adequacy of these examinations will not be discussed.  However, the Board notes that those examinations do contain probative evidence, particularly as to the Veteran's most reduced range of motion measurements throughout the appeal period.   As such, to the extent that these examination results are supportive of a higher initial rating they will be addressed, but these examination results will not be relied upon to deny the Veteran a higher rating.  Likewise, an earlier August 2002 examination, which is not adequate for rating purposes because it lacks sufficient range of motion results or adequate information as to pain and functional loss, will be discussed only to the extent it provides probative evidence, in support of a higher rating.

Beginning with the first post-Court remand October 2013 examination, that examination was inadequate because it failed to address the Veteran's Ehlers Danlos syndrome and did not sufficiently address the Veteran's pain and functional loss.  However, as with the January 2010 and October 2011 examinations, the October 2013 examination will be discussed to the extent that it provides probative evidence in support of a higher initial rating, but will not be relied upon to justify denial of a higher rating.

The second post-Court remand examination was conducted in July 2014.  This examination was adequate because it addressed the Veteran's pain and functional limitations since his surgery, described the Veteran's Ehlers Danlos syndrome, and explained his functional loss as a result of his right shoulder limitation of motion since 2001 and his Ehlers Danlos syndrome.  The examiner also addressed the degree at which the Veteran experienced pain, described the Veteran's functional loss at the shoulder level, and included range of motion results for the Veteran's nonservice-connected but Ehlers Danlos-inflicted left shoulder disability to provide some context for the Veteran's joint hypermobility.  Additionally this examination was conducted in-person, included objective test results where possible, including extensive lay statements by the Veteran, and was based on a thorough review of the claims file.  However, because the examiner referred to the functional loss of the Veteran's left shoulder rather than his right shoulder, the case was remanded for an addendum opinion in February 2015 clarifying the functional loss of the Veteran's right shoulder, and for the examiner to identify the degree at which functional loss was incurred.  

An October 2015 addendum opinion clarified that the reference to the Veteran's left shoulder was typographical, and specified that the Veteran's right shoulder functional loss begins at 90 degrees.  Therefore, the Board finds the July 2014 and October 2015 examinations are adequate for rating purposes, and that together they substantially comply with the May 2014 and February 2015 remand directives.  In doing so, the Board acknowledges that the Veteran's representative has observed that the July 2014 examination was not conducted during a period of flare-up, and that the October 2015 opinion does not address flare-ups.  However, the Board does not agree that these facts undermine the adequacy of the examination as the January 2014 examination adequately addresses the Veteran's flare-ups and the circumstances under which they occur, and the October 2015 addendum opinion was not required to address flare-ups, as it was an addendum opinion, not a full examination.

Additionally, as noted above, the Veteran testified at a hearing before the undersigned in April 2005.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues on appeal; and (2) to suggest the submission of evidence that may have been overlooked.  Here, the April 2005 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrates that he had actual knowledge of the elements necessary to substantiate his claim.  See id; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant, as well as all other duties to notify and assist as described above.

II. Pertinent Evidentiary Rules

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

III. Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notwithstanding this principle, two different disability ratings may be assigned if the Veteran has separate and distinct manifestations of one injury, such that assignment of two separate diagnostic codes is required to appropriately compensate him for the totality of his symptoms.  See id.

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

Below, Part A discusses the criteria of various ratings for diseases and injuries of the shoulder, and their application to the Veteran's right shoulder limitation of motion, while Part B discusses extraschedular considerations for the Veteran's right shoulder limitation of motion.  

A. Right Shoulder Disability

The Veteran is currently assigned a 20 percent rating for the degenerative joint disease and scars in his right shoulder under Diagnostic Codes 5010 and 5201.  Prior to October 11, 2011, the Veteran was assigned a 10 percent rating under the aforementioned diagnostic codes.  Moreover, the Veteran was granted a 20 percent rating in the November 2012 Board decision. 

The Veteran's right shoulder is considered his major upper extremity as the evidence shows he is right-handed.  As such, only the "major" rating schedule for Diagnostic Codes 5201 is applicable.  See 38 C.F.R. §§ 4.69; 4.71(a) (2015).  Additionally, although the Veteran's right shoulder limitation of motion is rated pursuant to the applicable diagnostic codes listed in 38 C.F.R. § 4.71(a), it must also be rated on account of other regulatory considerations such as pain and functional loss pursuant to sections 4.40, 4.45, and 4.59.  

Under Diagnostic Code 5201, a minimum 20 percent rating is assigned when motion of the major arm is limited to the shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  38 C.F.R. § 4.71(a), Diagnostic Code 5201.  Finally, a 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  Id.  For the average person, the normal range of motion for of the shoulder is 180 degrees of flexion (forward elevation) and abduction, and 90 degrees of external shoulder and internal shoulder rotation.  38 C.F.R. § 4.71, Plate I.  Flexion is defined as "the act of bending or condition of being bent."  Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Abduction is defined as the act of drawing away from the axial line of a limb; moving the limb away from the midline of the body.  See id. at 2.

As for pain and functional loss of the right shoulder, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated at 10 percent for his right shoulder limitation of motion, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45 (2015).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   

1. Evidence

First, addressing past examinations, the Veteran's first VA examination for his right shoulder condition was in July 2002.  These examinations noted popping in both shoulders, and pain that "comes and goes" in the right shoulder.  All range-of-motion tests were performed without pain or weakness, and hyperextension of all joints was noted, as well as some mild limitation of overhead reaching and lifting.  The examiner failed to specifically record the results of the Veteran's performance on range-of-motion tests.  The Veteran indicated that he had dislocated his right shoulder 31 times prior to surgical repair, but that he was not currently experiencing any pain at the time of the examination.

The Veteran did not undergo another VA examination for his shoulder until January 2010.  Prior to that, the Veteran had been scheduled for an examination in 2006, but failed to report to the VAMC for that examination.  At the 2010 examination, the Veteran complained of limited range of motion, pain, and an inability to throw or perform overhead work.  His symptoms included pain, stiffness, and decreased speed of joint motion.  He experienced flare-ups every 2 to 3 weeks which lasted one to two days.  During these episodes, his range of motion was more constrained, and he could not lift anything or put things over his shoulder.  On examination, there was bony joint enlargement, tenderness, and guarding of movement.  Flexion was 112 degrees and abduction was 180 degrees.  Internal rotation was 89 degrees and external rotation was 90 degrees.  There was objective evidence of pain but no additional functional limitation with repetitive motion.  Ankylosis was not present.  An MRI of the right shoulder revealed tendinopathy involving the supraspinatus.  A partial or small tear could not be excluded.  The examiner stated that the Veteran's condition had severe effects on sports and exercise activities, a moderate impact on recreation and chores, and a mild effect on traveling, bathing, dressing, grooming, and driving.  A history of recurrent dislocations was noted with current guarding of movements at the shoulder level.

Another VA examination was conducted in October 2011.  The Veteran reported ongoing symptoms of pain, stiffness, loss of motion, weakness and fatigue.  He avoided activities that placed weight on his shoulder.  He also avoided the overhead position for his arm, including when sleeping.  He avoided throwing, and stated that such motions produced a sensation that the shoulder would give or dislocate.  The Veteran reported flare-ups of his condition caused by activity, changes in weather or pressure, and when working at elevations of 6,000 to 8,000 feet, due to his forestry-related employment.  On examination, right shoulder flexion was 110 degrees, with the onset of pain at 100 degrees.  Abduction was 120 degrees, with the onset of pain at 90 degrees.  Following repetitive testing, total abduction was limited to 90 degrees.  The examiner also noted weakened movement following repetition, as well as less movement than normal and increased pain.  Guarding of movement at the shoulder level was present, although the Veteran reported that he has not had any dislocations since his 2001 surgery.  Ankylosis was not present.  Tenderness upon palpation (touch) was noted.  X-rays revealed degenerative arthritis.  The examiner stated that the Veteran's condition limited lifting with the right upper extremity to 10 pounds, with no activity above shoulder height and no repetitive activity.  Shoulder instability was noted upon external and internal rotation of the right arm, and based on objective tests, the examiner did not rule out a possible rotator cuff tear.

After a 2013 remand, another VA examination was conducted in October 2013.  Although the examiner reported that the Veteran had not experienced any dislocations since surgery in 2001, later the examiner noted a history of recurrent dislocations causing guarding at the shoulder level.  The Veteran's right shoulder flexion was observed to have full range of flexion and abduction, but this did not account for the Veteran's Ehlers Danlos syndrome.  Pain on flexion was noted at 170 degrees and pain on abduction was noted at 150 degrees.  No additional pain or functional impairment was noted after repetitive use, although the examiner did note pain on touch, guarding of the right shoulder, and reduced muscle strength.  Again, a rotator cuff tear could not be ruled out.  Muscle guarding was noted at the shoulder level, with "mechanical" symptoms such as clicking and catching.  The examiner noted MRI results from 2010 documenting degenerative changes to the right shoulder and right supraspinatus tendonitis, or a partial tear, and explained that the Veteran's shoulder condition impacted his ability to work, based on his past employment history of forestry work, and the examiner explained that he should be avoiding overhead lifting, lifting anything other than light weight above his shoulder or outside his base of support, as well as repetitive overhead motion.  The examiner acknowledged the Veteran's Ehlers Danlos syndrome, but did not provide any context or conclusions as to resulting functional impairment due to the hypermobility of the Veteran's joints.

The case was remanded for another examination, which was conducted in July 2014.  This examination found the Veteran's right shoulder flexion to be 170 degrees with no objective evidence of painful motion, and his right shoulder abduction to be 180 degrees, with objective evidence of painful motion at 150 degrees.  By comparison, the Veteran's nonservice-connected left shoulder had 200 degrees of flexion with no pain and no decrease in range of motion after repetition and 210 degrees of abduction with no pain and no decrease in range of motion after repetition.  After repetitive motion testing of the right shoulder the examiner observed the Veteran to have resulting functional loss in the form of more movement than normal, and pain upon movement, but no loss of motion was noted.  It should be noted that on the July 2014 examination the examiner mistakenly referred to the functional loss of the Veteran's left shoulder, but clarified that she had meant to refer to his right shoulder in an October 2015 addendum opinion.  The examiner further observed pain upon touch, and reduced muscle strength, and no ankylosis.  The examiner noted a diagnosis of degenerative disc disease, which was supported by X-rays.  The Veteran reported flare-ups, with a particularly bad recent flare-up in January 2014, for which he was currently attending physical therapy; the Veteran indicated that he felt physical therapy was helping.  He reported a constant dull achy pain that increased in severity when reaching overhead and engaging in higher intensity activities.

As with the October 2013 examination, the July 2014 examiner noted a history of recurrent dislocations of the right shoulder with mechanical symptoms such as clicking and catching, resulting in guarding at the shoulder level.  Based on testing, a possible rotator cuff tear could not be ruled out, and instability was noted.  The examiner also observed additional symptoms as follows: (1) right shoulder external rotation of 95 degrees even after repetitive testing, with evidence of pain at 90 degrees, and internal rotation of 85 degrees even after repetitive testing, with evidence of pain at 85 degrees.  By comparison, the Veteran's nonservice-connected left shoulder had external rotation of 105 degrees even after repetitive testing, with no objective evidence of pain, and internal rotation of 110 degrees even after repeated testing, with no objective evidence of pain.  Normal external and internal rotation of the shoulder joint for the average person ends at 90 degrees.  With regard to the Veteran's Ehlers Danlos syndrome and resulting functional limitations, the examiner explained the following:  "Ehlers-Danlos Type III Syndrome is an inherited connective tissue disorder in which joint hypermobility is more prominent then skin involvement and tissue fragility seen in other types of EDS (Harrison's Principles of Internal Medicine) . . . [t]hey often experience joint dislocations/subluxations and earlier onset of joint degeneration . . . as such, [the Veteran] would have been born with this condition and date of onset would be 11/20/1981, [and] [w]ith regard to functional limitations; including decreased lifting, reaching, and carrying tolerances would more likely than not have been present since initially surgery in 2001."

The July 2014 examiner further opined that the Veteran's right shoulder limitation of motion limited his ability to do overhead work, in that it specifically limited the Veteran's ability to lift moderate to heavy weight above shoulder height, or 90 degrees, and resulted in limited lifting tolerance for reaching and lifting items at distance from him, on the basis of pain, weakness, and guarding.  However, the examiner also noted that the Veteran could complete most personal activities of daily living independently, and moderate activities of daily living such as vacuuming with modifications and additional time.
	
Second, addressing VA and private treatment records, 2003 VA treatment records indicate that the Veteran began reporting a constant, burning pain in the right shoulder.  However, June 2003 X-rays revealed no significant findings.  Examination revealed some limited range of motion due to pain.  However, specific range-of-motion measurements were not recorded.  The Veteran was prescribed Vicodin.  August 2003 VA treatments records show the Veteran reported a pain level of 9/10 in his right shoulder that interfered with sleep and work, and was exacerbated by physical activity but relieved by medication.  On examination, there was full range of motion of the right shoulder, with tenderness in the infraspinatus tendon.  There was pain in the rest of the flexors and extensors when range of motion was tested against resistance. 
 
Later VA treatment records in 2004 and 2005 indicate that the Veteran's right shoulder pain continued.  In June 2004, the Veteran was examined and found to have full range of motion, but pain in all directions, while in February 2005 the Veteran described his pain as dull, aching, and stabbing, and of such severity that it interfered with sleep, hobbies, and the Veteran's appetite.  However, at this time the Veteran was still able to swim and use exercise machines, and no right shoulder dislocations or near dislocations are reported or otherwise noted.  Pain was exacerbated by excessive movement and adverse weather conditions, such as being at higher altitudes.  This pain was reported to be between an 8/10 to a 9/10, relieved by rest, and painkillers were prescribed.  There was a July 2005 incident in which the Veteran said that while reaching into a cabinet to get something for his wife, he heard his right shoulder pop and experienced pain.  However, a subsequent X-ray in August 2005 was negative for any fractures or dislocations.  The Veteran continued to be prescribed painkillers throughout 2006, 2007 and 2008.

VA treatment records dated December 2009 show the Veteran complained of joint pain rated as 7/10 in severity.  Pain was minimally relieved by medication, cayenne pepper tablets, heat, and physical therapy trials.  On examination, there was decreased range of motion for abduction and external rotation of the right shoulder but specific range-of-motion measurements were not recorded.  VA treatment records dated January 2010 show the Veteran reported right shoulder pain that waxed and waned.  It was somewhat seasonal, and also dependent on activities.  On examination, there was limited range of motion in the right shoulder, though specific measurements were not recorded.  Sensation was intact, and muscle strength was normal.  An MRI revealed no new injuries, but a small tear could not be ruled out.  Additional March 2010 records reflect that the Veteran's right shoulder height was elevated by 2 inches over the left shoulder.  There was no tenderness to palpation.  Flexion was 150 degrees and abduction was 180 degrees.  Internal rotation was 60 degrees and external rotation was 85 degrees.  Strength and reflexes were normal.  December 2010 VA treatment records show the Veteran reported that pain in his right shoulder blade had worsened, and he had to go to the emergency room.  Chiropractic treatment provided some relief.  His pain level was 6.5/10.  In the past week it had ranged from 5/10 to 9.5/10. 

A review of private treatment records from Dr. L. Z, reveal that the Veteran was diagnosed with Ehlers Danlos syndrome in 2010.  This syndrome is described as a genetic condition that results in hypermobility of the joints.  The syndrome is an inheritable connective tissue disorder marked by "hyperextensable skin and joints, easy bruisability, and friability of tissues."  Dorland's Illustrated Medical Dictionary, 1828 (32nd ed. 2012).  It is important to note that these records indicate that Ehlers Danlos impacts the connective tissue of all of the Veteran's joints, which includes both of his shoulders.

2011 and 2012 VA treatment records reflect that the Veteran's pain continued, but that pain in his right shoulder blade improved with physical therapy.  He did however continue to have decreased range of motion with abduction and external rotation.  2013 VA treatment records reflect that the Veteran continued physical therapy, and January 2014 records indicate a significant flare-up with the Veteran reporting pain as 8/10 that, while usually intermittent, had for a few weeks prior been constant, with no particular event triggering the flare-up.  An MRI indicated "chronic degenerative change/risk form multiple prior shoulder dislocations" and "a SLAP type labral tear.  Upon examination the arm felt loose, and was very tender to touch.  Shoulder guarding was noted, and thought to be out of fear of dislocation.  Patient was prescribed physical therapy which continued throughout 2014.  2014 VA treatment records reflect initial flexion upon beginning physical therapy to be 156 degrees, and improving to 170 degrees as of May 2014, while initial abduction was noted to be 116, with improvement to 148 as of May 2014.  Although the Veteran did seek an orthopedic consultation in 2014, it was recommended that he undergo physical therapy before considering any further surgeries.  2015 VA treatment records do not reveal any additional details about the status of the Veteran's right shoulder limitation of motion.

Finally, addressing the Veteran's lay statements, the Veteran testified at a Board hearing in April 2005.  With respect to his right shoulder, he stated that his condition affected his day-to-day life.  This was especially true during the summer, when the Veteran liked to swim and engage in other activities.  His limited range of motion made things difficult for him.  At that point, he was taking morphine twice daily for issues with his shoulder as well as a wrist injury.  Additionally, the Veteran submitted a March 11, 2011 statement in support of his claim.  He stated generally that he experienced pain intense enough to limit his range of motion.  He denied any dislocations, but reported a high frequency of near-dislocations, or a point of hyperextending to the verge of dislocation, which he attributed to his shoulder dislocation during service as well as his Ehlers Danlos syndrome.  The Veteran also submitted another lay statement in March 2014, highlighting that no one at the Chicago VA Medical Center (VAMC) thought to test him for Ehlers Danlos, and that he feels that the doctors at that VAMC were only interested in prescribing painkillers for his right shoulder, causing them to overlook a genetic condition.  He also clarified that at his April 2013 examination, although he did deny full dislocations, he did report and does experience "near misses" during which his shoulder feels as if it about to dislocate.  He further reported that the pain had suddenly intensified in January 2014, with deeper and more periodic pain, resulting in strain for activities such as carrying an almost empty backpack and pushing a grocery store cart.

2. Analysis

a. Diagnostic Code 5201

First, the Board finds that the Veteran's lay statements as to his right shoulder are credible because they are consistent with the voluminous VA and private treatment records on file, as well as several of the medical findings in the various VA examinations that have been conducted.  Additionally, the Board finds the Veteran's lay statements as to his right shoulder symptoms, including experiencing a sensation of "near-dislocation" to be credible and competent, because the record reflects that the Veteran has a history of recurrent actual right shoulder dislocations, and as such he possesses the ability to observe and feel the pain and other associated symptoms of hyperextension and near-dislocation of his right shoulder.  Moreover, because the Veteran's lay statements are largely consistent with the medical documents of record, the Board finds the Veteran's statements to be probative.

Second, addressing medical evidence, the medical records on file reveal that prior to October 11, 2011 the Veteran was experiencing pain, functional loss, and decreased range of motion.  Moreover, the Veteran's February 1, 2010 VA examination reveals the Veteran's flexion was limited to 118 degrees, and his abduction limited to 180 degrees.  While the next highest rating of Diagnostic Code 5201 only contemplates limitation of motion at the shoulder level (90 degrees), the July 2014 examination, which is the only examination of record that describes the Veteran's left-shoulder range of motion and Ehlers Danlos syndrome, clearly indicates that this Veteran's normal full range of motion is greater than the typical 180 degrees of shoulder flexion and abduction contemplated by that Diagnostic Code.  Cf. 38 C.F.R. § 4.71(a).  This Veteran's normal full range of motion due to his Ehlers Danlos syndrome, which, the record reflects is a connective tissue disorder that impacts all of his joints, is most accurately reflected by the range of motion in his uninjured, nonservice-connected Ehlers Danlos-afflicted left shoulder.  Although the Board notes that July 2002 VA treatment records reflects some evidence of subluxation and mild tendonitis of the left shoulder, an extensive review of the record does not reveal any medical treatment or other complaints regarding the left shoulder, and there is no evidence loss of range of motion has ever been reported by the Veteran or noted by in his treatment records.  Accordingly, in considering the impact of the Veteran's Ehlers Danlos syndrome on his right shoulder condition, given that the July 2014 examination is the most comprehensive and thorough VA examination of record and the only adequate examination of record, the Board finds that Veteran's left shoulder range of motion is highly probative, as it provides the appropriate context within which to consider the Veteran's loss of range of motion in his right shoulder.

1. Right Shoulder Limitation of Motion Prior to October 11, 2011

Here, when reviewing the Veteran's loss of range of motion recorded at his February 1, 2010 examination, which is the first VA examination to specifically measure his range of motion in degrees, the Board observes that as compared to the 200 degrees of flexion and 210 degrees of abduction in the Veteran's left shoulder, the Veteran's 112 degrees of flexion and 180 degrees of abduction represents a net loss in range of motion that is, at worst an 82 degree difference in flexion, and a 30 degree difference in abduction.  Additionally, as the February 1, 2010 examination noted pain on motion but did not specifically record at what degree the Veteran evidenced objective pain on motion, based on the October 2011 VA examination during which the Veteran exhibited the lowest flexion and abduction range of motion of record (110 degrees of flexion and 120 degrees of abduction), the Veteran, at worse exhibited pain at 100 degrees of flexion, and 90 degrees of abduction.  At the time of the Veteran's July 2014 examination, it appears the Veteran's range of motion and pain had improved to well above the shoulder level as described above, but there are some 2014 VA treatment records revealing similarly reduced range of motion during a significant flare-up, during which his abduction was 116 degrees.

Furthermore, the record contains significant documentation of moderate functional limitation, the most marked of which is the Veteran's difficulty with overhead reaching, in particular lifting anything other than light weight, or repeated reaching above the shoulder level.  However, the Board notes that, as reflected by the record, the overall impact of these limitations, while not insignificant particularly during flare-ups, generally has a mild impact on basic daily activities of living, and appears to improve with rest and physical therapy.

Diagnostic Code 5201 assigns a 20 percent rating when motion of the major arm shoulder joint is limited to the shoulder level, or 90 degrees, representing a loss in range of motion of 90 degrees based on a full normal range of motion of 180 degrees.  38 C.F.R. § 4.72(a), Diagnostic Code 5201.  The Board finds that the Veteran's right shoulder limitation of motion is accompanied by significant functional limitation including flare-ups and increased pain after repetitive motion, and that many of his symptoms have been particularly problematic at the shoulder level.  Accordingly, given: (1) the Veteran's at worst, 82 degree loss in flexion; (2) the pain he experienced at 90 degrees of abduction; (3) with due consideration of the Veteran's Ehlers Danlos syndrome and the functional limitations that his right shoulder condition manifests under DeLuca and Mitchell; and (4) affording this claim the benefit of the doubt, the Board finds that prior to October 11, 2011 the Veteran's right shoulder limitation of motion met the criteria of the next highest rating of Diagnostic Code 5201 at 20 percent.  

In so holding the Board notes that it has considered the next highest rating of 30 percent under Diagnostic Code 5201, but assignment of that rating level is not warranted because there is no evidence that the Veteran's motion is in any way limited to below the shoulder level, and the 20 percent rating assigned to the Veteran accounts for both loss of motion based on the Veteran's unique circumstances as an individual with Ehlers Danlos syndrome, as well as accompanying functional limitations reported by the Veteran. 

2. Right Shoulder Limitation of Motion from October 11, 2011

As for whether the Veteran meets the rating criteria of Diagnostic Code 5201 in excess of 20 percent from October 11, 2011, as noted above, the Veteran's left shoulder full range of motion ends at 200 degrees of flexion, and 210 degrees of abduction.  Additionally, his most reduced range of motion measured during a VA examination, was on his October 2011 VA examination, 110 degrees of flexion with pain at 100 degrees, and 120 degrees of abduction, with pain at 90 degrees.  A review of VA treatment records reveals that only once, during a significant January 2014 flare-up was the Veteran's abduction lower than it was on the October 2011 examination, at which point, prior to physical therapy, the Veteran's abduction was 116 degrees.

By the time of the October 2013 VA examination the Veteran's range of motion had improved to 180 degrees of flexion, with pain at 170 degrees, and 180 degrees of abduction, with pain at 150 degrees.  The July 2014 VA examination evidenced a slight reduction in flexion at 170 degrees, but with no pain, with abduction remaining at 180 degrees with pain at 150 degrees.  The July 2014 examination appropriately took note of the Veteran's Ehlers Danlos syndrome, recording his range of motion in his uninjured left shoulder to be 200 degrees of flexion and 210 degrees of abduction with no pain.  Based on the normal range of motion of the Veteran's nonservice-connected uninjured left shoulder, the Veteran's range of motion was reduced by 90 degrees of flexion, and 90 degrees of abduction, with one instance during a January 2014 flare-up where his abduction was reduced by 94 degrees.  However, despite the Veteran's overall improvement of his right shoulder range of motion over time, the July 2014 VA examiner, in conjunction with her October 2015 addendum opinion, clarifies that the Veteran begins to experience functional loss at the shoulder level.  However, that examiner also notes reduced range of internal and external rotation of the right shoulder at 85 degrees and 90 degrees respectively both with some pain, as compared with internal and external rotation of the left shoulder of 105 degrees and 100 degrees respectively with no pain.

Importantly, the next highest rating of 30 percent for Diagnostic Code 5201 requires limitation of motion to midway between the side and shoulder level, or approximately 45 degrees.  38 C.F.R. § 4.71(a).  Given that here, the record reflects that since March 11, 2011 the Veteran's range of motion is at worst limited to the shoulder level, and that, with the exception of near-dislocation accompanied by guarding at the shoulder level, which will be discussed below, the Veteran's functional loss occurs at but not below the shoulder level, the criteria for a rating in excess of 20 percent for Diagnostic Code 5201 have not been met.  

Accordingly, the Veteran's right shoulder limitation of motion meets the criteria for a rating of 20 percent under Diagnostic Code 5201 prior to October 11, 2011 but does not meet the rating criteria for a higher rating under Diagnostic Code 5201 from October 11, 2011.  

b. Other Potentially Applicable Diagnostic Codes

Consistent with the Board's duty to consider all claims reasonably raised by the record and to assign the Diagnostic Code most favorable to the Veteran, the Board must consider other Diagnostic Codes pertaining to arthritis and disabilities of the shoulder, as well as whether the Veteran's scars should be rated separately.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

The Board notes that the criteria of Diagnostic Code 5201 do not account for near-dislocations, and the sensation of hyperextension of the right shoulder joint.  However, Diagnostic Code 5202 does provide appropriate rating criteria for addressing actual dislocations and although the Veteran's right shoulder has not apparently dislocated since his surgery many years ago, he has reported symptoms the purportedly feel like his shoulder is going to dislocate.  Thus, the Board has considered this Code in this case.

Under Diagnostic Code 5202, a Veteran may be compensated for impairment of the humerus.  A 20 percent rating is assigned when motion of the major joint results in recurrent dislocation of the sapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  A higher 30 percent rating for the major joint is only warranted if recurrent dislocation is accompanied by frequent episodes and guarding of all arm movements.  Id.  A 50 percent rating (there is no 40 percent rating) of the major joint is only warranted if there is a fibrous union of the humerus.  Id.  

Here, the record reflects some instances of "popping," and one incident of popping accompanied by pain in July 2005 that was accompanied by pain.  The Veteran reported "near-dislocations"  in March of 2011.  This report is consistent with the Veteran's 2014 lay statement clarifying the October 2013 VA examination, as well as VA medical records, private medical records diagnosing him with Ehlers Danlos syndrome, and the results of the July 2014 examination.  In the Veteran's case, the record indicates that these near-dislocations are accompanied by guarding only at the shoulder level, as documented in the July 2014 examination report.  As noted, this was the basis for the assignment of a separate rating for right humerus impairment, and while this issue is not on appeal, the Board has considered whether a separate rating outside of the period for which the RO has assigned such a rating, or a higher rating throughout the appeal period, under Diagnostic Code 5202 is warranted in this case.  The Board finds that such a rating is not appropriate.  

The Board finds that Diagnostic Code 5202 is predicated on limitation of motion of the arm as is Diagnostic Code 5201.  The 20 percent rating under both Codes contemplates limitation of motion at the shoulder level.  The 20 percent rating under Diagnostic Code 5201 presently assigned contemplates this Veteran's loss of motion as well as functional limitations at the shoulder level.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  While Diagnostic Code 5201 does not specifically address the actual dislocation of a shoulder, it does address the functional impairment resulting from that symptom, i.e., limitation of motion of the arm.  The presence of recurrent dislocations under Diagnostic Code 5202 is relevant insofar as it results in functional impairment which as noted by the applicable criteria, and as noted in this case, is limitation of motion accompanied by pain and weakness.  The Board acknowledges that the RO has assigned a separate 20 percent rating effective July 14, 2014, based on right humerus impairment manifested by recurrent near-dislocations of the right shoulder with infrequent episodes and guarding of movement only at the shoulder level.  However, the Board finds that there are not separate and distinct manifestations of such symptomatology that would warrant an additional separate rating from an earlier date or a higher rating throughout the appeal period.  In so finding, the Board has considered the next highest rating level of 30 percent, and acknowledges that the frequency of these episodes of near-dislocations is not apparent from the record and more importantly, guarding of all arm movements is not demonstrated as is required by the 30 percent rating criteria.

As for other potentially applicable Diagnostic Codes related to injury to the shoulder, the evidence during the period on appeal does not reflect severity levels or symptoms pertinent to those codes including: (1) ankylosis of the scapulohumeral articulation (Diagnostic Code 5200); or (2) impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, those codes will also not be applied.  

As for the Veteran's arthritis, Diagnostic Code 5010 provides that traumatic arthritis shall be rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71(a)(2015).  Under Diagnostic Code 5003, if substantiated by X-rays, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.  If, however, the Veteran's arthritis is noncompensable under the appropriate Diagnostic Code for the joint affected, Diagnostic Code 5003 assigns a rating based on X-ray evidence indicating the involvement of particular joint groups.  Id.  Although there is X-ray evidence of the Veteran's degenerative arthritis in the July 2014 examination report and elsewhere in the record, because the maximum rating the Veteran can receive under Diagnostic Code 5003 is 20 percent, and the Board is granting the Veteran a rating of 20 percent based on functional loss and limitation of motion, 5201 is the most favorable and appropriate diagnostic code that can be applied.  Accordingly, Diagnostic Code 5003 does not afford the Veteran a higher rating.

Finally, as for the Veteran's right shoulder scars, they do not meet the rating criteria for scars as set forth by 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  In this case, the Veteran's July 2014 examination notes surgical scars that: (1) lack painfulness or instability; and (2) are smaller than six square inches.  Moreover, the examiner noted no other physical conditions or complications associated with the scars.  Additionally, VA treatment records indicate that the Veteran's right shoulder incisions were fully healed, and nowhere in the record does the Veteran allege they are painful or unstable.  As such, the pertinent Diagnostic Codes rating scars are not applicable for the following reasons none of his scars have an area of at least 6 square inches consistent with Diagnostic: (1) the Veteran's scars are not on his head, face, or neck consistent with Diagnostic Code 7800; (2) the Veteran's scars are not associated with underlying tissue damage and Code 7801; (3) none of his scars have an area of at least 144 square inches or greater consistent with Diagnostic Code 7802; (4) none of scars are painful or unstable, consistent with Diagnostic Code 7804; and (5) the Veteran suffers no disabling effects or limitation in function that are not considered by Diagnostic Codes 7800-04. 

B. Extraschedular Considerations

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three part inquiry laid out in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the service-connected disabilities is inadequate.  For reasons explained further below, a comparison between the level of severity and symptoms of the Veteran's right shoulder limitation of motion, and the established criteria found in the rating schedule for each disability demonstrates that the schedular ratings for this disability reasonably describes his right shoulder limitation of motion symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

In so finding the Board acknowledges the Veteran's diagnosis of Ehlers Danlos syndrome, a genetic condition evidenced by hypermobility of the joints.  The Board further acknowledges that this nonservice-connected condition contributes to the Veteran's greater than normal shoulder flexion and abduction.  However, the Board has applied the rating criteria of Diagnostic Code 5201 in such a manner that the Veteran is being compensated for a similar net loss of range-of-motion as a Veteran with a normal range-of-motion as well as related pain and functional limitations.  The Rating Schedule contains criteria that contemplate the Veteran's pain, guarding, and other functional limitations resulting from the combination of his service-connected right shoulder limitation of motion and nonservice-connected Ehlers Danlos syndrome.  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Accordingly, referral for extraschedular consideration is not appropriate here.


ORDER

An initial 20 percent rating under Diagnostic Code 5201 prior to October 11, 2011 for service-connected right shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent under Diagnostic Code 5201 from October 11, 2011 for right shoulder disability is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


